Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xue Emma Chen on June 21, 2021.  Please see the email chain attached as an office action appendix.

The application has been amended as follows: 
1. 	(Currently Amended)  A photovoltaic cell assembly, comprising:
a plurality of photovoltaic cells arranged sequentially along a longitudinal direction, wherein each of the photovoltaic cells comprises a silicon wafer, a front conductive member disposed on a front surface of the silicon wafer, first electrode and the second electrode of each photovoltaic cell extend along a transverse direction and are distributed at an interval in the longitudinal direction; and
at least one conductive band, wherein the conductive band extends in the transverse direction, and is electrically connected to a first electrode and a second electrode that are adjacent to each other in the longitudinal direction and respectively located on two neighboring photovoltaic cells to conductively connect the first electrode and the second electrode located on the two neighboring photovoltaic cells, so that the two neighboring photovoltaic cells are connected in series or connected in parallel.

2. 	(Currently Amended)  The photovoltaic cell assembly according to claim 1, wherein in the extension direction of the conductive band, an extension length of the conductive band is greater than or equal to an extension length of each first or second electrode conductively connected by the conductive band, and each of two ends of the conductive band exceeds or is flush with a corresponding end of the each first or second electrode conductively connected by the conductive band.

3. 	(Currently Amended)  The photovoltaic cell assembly according to claim 1, wherein in the longitudinal direction of the conductive band, a span of the conductive band is greater than or equal to a sum of spans of the first electrode and the second electrode conductively connected by the conductive band, and two side edges of the conductive band respectively exceed or are flush with two side edges, first electrode and the second electrode conductively connected by the conductive band.

4. 	(Currently Amended)  The photovoltaic cell assembly according to claim 1, wherein: 
the conductive band comprises two half portions having same structures with each other and arranged sequentially perpendicular to the transverse direction of the conductive band; 
a profile line of each half portion respectively coincides with a profile line of the two adjacent first and second electrodes from two adjacent photovoltaic cells; and
the two adjacent first and second electrodes are conductively connected by the conductive band.

5. 	(Previously Presented)  The photovoltaic cell assembly according to claim 1, wherein in the longitudinal direction of the conductive band, a gap between the two neighboring photovoltaic cells is less than or equal to 0.1 mm.

6. 	(Previously Presented)  The photovoltaic cell assembly according to claim 1, wherein a span of each silicon wafer in the transverse direction is from 20 mm to 60 mm.



8. 	(Currently Amended)  The photovoltaic cell assembly according to claim 6, wherein the silicon wafer is a rectangular sheet, the two first and second electrodes on each of the photovoltaic cells are respectively disposed against two long sides of the silicon wafer and extend along a transverse direction of the silicon wafer, and the side conductive member is disposed on the side surface on one long side of the silicon wafer.

9. 	(Currently Amended)  The photovoltaic cell assembly according to claim 1, wherein in each photovoltaic cell, the first electrode electrically is connected to the side conductive member and [[a]]the second electrode is not electrically connected to the side conductive member; and
each silicon wafer comprises: a silicon substrate, a front first-type diffusion layer, and a back division layer, wherein a back surface of the silicon substrate comprises a first area and a second area, the front first-type diffusion layer is disposed on a front surface of the silicon substrate, the front conductive member is disposed on the front first-type diffusion layer, the back division layer is disposed on only and fully covers the first area, the first electrode is disposed on the back division layer, and the second electrode is disposed on the second area and is not in contact with the first electrode, 

10. 	(Currently Amended)  The photovoltaic cell assembly according to claim 9, wherein: in each photovoltaic cell, the silicon wafer further comprises: a side division layer, wherein the side division layer is disposed on a side surface of the silicon substrate, the side conductive member is disposed on the side division layer, and at least a part of the side division layer is an insulation layer configured to prevent the side conductive member and the second electrode from being short-circuited or a diffusion layer whose type is the same as that of the front first-type diffusion layer.

11. 	(Original)  The photovoltaic cell assembly according to claim 9, wherein each of the photovoltaic cells further comprises:
a back electrical layer, wherein the back electrical layer is disposed on the second area, and the second electrode is disposed on the back electrical layer and is electrically connected to the back electrical layer.

12. 	(Previously Presented)  The photovoltaic cell assembly according to claim 9, wherein each of the photovoltaic cells further comprises:
a second back gate line layer, wherein the second back gate line layer and the second electrode are both disposed on the second area, and the second electrode and 

13. 	(Original)  The photovoltaic cell assembly according to claim 12, wherein the silicon wafer further comprises a back second-type diffusion layer whose type is different from that of the front first-type diffusion layer, the back second-type diffusion layer is disposed on only and fully covers the second area, and the second back gate line layer and the second electrode are both disposed on the back second-type diffusion layer.

14. 	(Previously Presented)  The photovoltaic cell assembly according to claim 9, wherein each of the photovoltaic cells further comprises:
a first back gate line layer, wherein the first back gate line layer and the first electrode are both disposed on the back division layer, and the first electrode and the first back gate line layer are electrically connected and are not superimposed on each other in the longitudinal direction.

15. 	(Original)  The photovoltaic cell assembly according to claim 14, wherein the back division layer is a back first-type diffusion layer whose type is the same as that of the front first-type diffusion layer, the back first-type diffusion layer is disposed on only and fully covers the first area, and the first back gate line layer and the first electrode are both disposed on the back first-type diffusion layer.



17. 	(Original)  The photovoltaic cell assembly according to claim 16, wherein the first area and the second area are distributed in a fingers-crossed shape, wherein the first area comprises a first communication area and a plurality of first dispersed areas, and the plurality of first dispersed areas is spaced in a length direction of the first communication area and each is in communication with the first communication area; and the second area comprises a second communication area and a plurality of second dispersed areas, and the plurality of second dispersed areas is spaced in a length direction of the second communication area and each is in communication with the second communication area, wherein the first communication area and the second communication area are disposed in parallel, and the plurality of first dispersed areas and the plurality of second dispersed areas are alternated one by one between the first communication area and the second communication area.

18. 	(Currently Amended)  A photovoltaic cell array, comprising:
a plurality of photovoltaic cell components connected in series, wherein:
each of the photovoltaic cell components is formed by connecting a plurality of photovoltaic cell sub-structures in parallel, wherein
each of the photovoltaic cell sub-structures is a photovoltaic cell assembly comprising: 
the first electrode, wherein the first electrode and the second electrode extend along a transverse direction and are distributed at an interval in the longitudinal direction; and
at least one conductive band, wherein the conductive band extends in the transverse direction, and is electrically connected to the first electrode and the second electrode that are adjacent to each other in the longitudinal direction and respectively located on two neighboring photovoltaic cells to conductively connect the two electrodes located on the two neighboring photovoltaic cells, so that the two neighboring photovoltaic cells are connected in series or connected in parallel.

19. 	(Previously Presented)  The photovoltaic cell array according to claim 18, wherein a quantity of the photovoltaic cell components is two, and each of the photovoltaic cell components comprises three photovoltaic cell sub-structures.


a first panel, a first bonding layer, a photovoltaic cell assembly, a second bonding layer, and a second panel disposed sequentially from a front side to a back side, wherein the photovoltaic cell assembly comprising:
a plurality of photovoltaic cells arranged sequentially along a longitudinal direction, wherein each of the photovoltaic cells comprises a silicon wafer, a front conductive member disposed on a front surface of the silicon wafer, the first electrode, wherein the first electrode and the second electrode extend along a transverse direction and are distributed at an interval in the longitudinal direction; and
at least one conductive band, wherein the conductive band extends in the transverse direction, and is electrically connected to the first electrode and the second electrode that are adjacent to each other in the longitudinal direction and respectively located on two neighboring photovoltaic cells to conductively connect the first electrode and the second electrode located on the two neighboring photovoltaic cells, so that the two neighboring photovoltaic cells are connected in series or connected in parallel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Magali P Slawski/Primary Examiner, Art Unit 1721